Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 1 of 6




                 Exhibit U
                               Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 2 of 6


                 OFFSHORE LEAKS DATABASE




     Search the full Offshore Leaks database                                     SEARCH


ENTITY

HADRAMANT HOLDINGS INC.                                                                                     


Connected to 3 of�cers
Connected to 1 intermediary
     Incorporated: 04-JAN-2007 
     Status: Active
     Registered in: British Virgin Islands
     Linked countries: Switzerland
          Data from: Panama Papers
          Agent: Mossack Fonseca
          The Panama Papers data is current through 2015
          Search in
          Got a tip? Help ICIJ investigate: contact us or leak to us securely


                                                                                                                    
                   Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 3 of 6




                                                  ALEXA)ll)ER ~to\HTHJ
                                                  THE HADRA11AXT TRUi~AS TRUSTEE OF




Category
•   Officer
•   Entity
•   Intermediary
                                             Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 4 of 6

                  OFFSHORE LEAKS DATABASE                                                                                                                                ABOUT          DOWNLOAD                  SUPPORT US




                                                                                                                                                                                                                          Linkurious



                                                                                                                                                                                        Database powered by Neo4j. What is it?


CONNECTIONS 

Of�cer
                                                                                                               Role                    From                       To                                           Data From

    ALEXANDER MATATHIAS AS TRUSTEE OF THE HADRAMANT TRUST                                                      Shareholder             16-NOV-2010                23-JAN-2013                            Panama Papers

    MR. MARCOS CAMHIS as Trustee of The Hadramant Trust                                                        Shareholder             23-JAN-2013                -                                      Panama Papers

    MR. NISSIM MIONIS                                                                                          Shareholder             04-JAN-2007                16-NOV-2010                            Panama Papers



Intermediary
                                                                                                  Status                                                                                                       Data From

    METAXAS, SPYRO A.                                                                             ACTIVE                                                                                                 Panama Papers


                                                                                 SEE ALL
                                                                                 POWER PLAYERS

         ABOUT THIS DATABASE
      This ICIJ database contains information on more than 785,000 offshore entities that are part of the Panama Papers, the Offshore Leaks, the Bahamas Leaks and the Paradise Papers investigations. The data covers nearly
      80 years up to 2016 and links to people and companies in more than 200 countries and territories.

         About this data
         About ICIJ
         FAQ
         Download
         Data sources
         How to use this database
         Credits



         DISCLAIMER
                                            Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 5 of 6
     There are legitimate uses for offshore companies and trusts. We do not intend to suggest or imply that any people, companies or other entities included in the ICIJ Offshore Leaks Database have broken the law or
     otherwise acted improperly. Many people and entities have the same or similar names. We suggest you con�rm the identities of any individuals or entities located in the database based on addresses or other identi�able
                OFFSHORE LEAKS DATABASE
     information. If you �nd an error in the database please get in touch with us.
                                                                                                                                                                             ABOUT         DOWNLOAD            SUPPORT US




       DOWNLOAD DATA
     The ICIJ Offshore Leaks Database is licensed under the Open Database License and contents under Creative Commons Attribution-ShareAlike license. Always cite the International Consortium of Investigative
     Journalists when using this data. You can download a raw copy of the database here.




                                                                                                          SUPPORT US


                                                                                                        Help ICIJ investigate




    ABOUT US

The International Consortium of Investigative Journalists is a global network of more than 190 investigative journalists in more than 65 countries who collaborate on in-depth
investigative stories.

Learn more



    SUPPORT US

Independent, fearless investigative journalism is expensive and ICIJ relies on your support.

Help protect global societies from unprecedented threats by supporting independent investigative journalism.

Become a sponsor




INTERNATIONAL CONSORTIUM
OF INVESTIGATIVE JOURNALISTS

1710 Rhode Island Ave NW, 11th oor
Washington DC 20036 USA
                            Case 1:20-mc-00199-JGK-OTW Document 17-21 Filed 05/15/20 Page 6 of 6
contact@icij.org

ICIJ
             OFFSHORE LEAKS DATABASE                                                                        ABOUT        DOWNLOAD          SUPPORT US


About
Download
Partners
Support us
INVESTIGATIONS

The Paradise Papers
The Panama Papers
Secrecy For Sale
Evicted and Abandoned
Fatal Extraction
FOLLOW US

Facebook
LinkedIn
Twitter




                                                                 © 2020 — The International Consortium of Investigative Journalists. All rights reserved.
                                                                                                                                               v5302d36
